Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Consulted Parent 17/020110.

Information Disclosure Statement
The IDS filed 11/30/21 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-13, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill (5,461,935).
Hill shows the following:
1. A travel stop assembly comprising: a travel stop housing 5 having an inner surface defining a channel 13 extending along an axis; a lead screw 61 at least partially located in the channel; a nut 80 in threaded engagement with the lead screw and axially movable along the lead screw upon a rotation of the lead screw; at least one stop pin (87 on 73) fixedly coupled to the lead screw, the at least one stop pin extending outwardly (axially) from the lead screw; at least one rail 49 fixed to the inner surface of the travel stop housing and extending towards the lead screw to prevent rotation of the nut; and at least one stop arm 33 extending from the nut and positioned to engage the stop pin to stop axial movement of the nut.
10. The assembly of claim 1, wherein the at least one stop arm is perpendicular to the at least one stop pin. (33 on 71 is perpendicular to 87 on 80 at 90 degrees and 270 degrees of rotation of 80)
11. A travel stop assembly comprising: a travel stop housing 5 having an inner surface defining a channel extending along an axis; a lead screw 61 at least partially located in the channel; a nut in threaded engagement with the lead screw and axially movable along the lead screw upon a rotation of the lead screw (See claim 1); at least one stop pin fixedly coupled to the lead screw, the at least one stop pin extending outwardly from the lead screw (See Claim 1); at least one stop arm extending from the nut and positioned to engage the stop pin to stop axial movement of the nu (See Claim 1)t; and the inner surface of the travel stop housing engaged with an outer surface of the nut to prevent relative rotation of the nut. (49 engages 13)
12. The assembly of claim 11, wherein the outer surface of the nut includes at least one protrusion 49 extending away from the axis.
13. The assembly of claim 12, wherein the inner surface of the travel stop housing defines a housing slot 13 extending along the axis and the at least one protrusion 49 is slidably received within the housing slot.
18. A travel stop assembly comprising: a lead screw 61 extending along an axis; a nut 80 in threaded engagement with the lead screw and axially movable along the lead screw upon a rotation of the lead screw; at least one stop pin located in a first aperture 79 in the lead screw and fixedly coupled therein; and the at least one stop pin positioned to engage the nut and to stop axial movement of the nut. (87, 33 engage 33 on 71 and 87 on 73)
19. The assembly of claim 18, wherein nut includes at least one stop arm to engage the at least one stop pin. (87, 33 engage 33 on 71 and 87 on 73)

Allowable Subject Matter
Claims 2-9, 14-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658